DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/26/22, with respect to claim(s) 1-3 under 35 USC § 101  have been fully considered and are persuasive.  The 35 USC § 101  rejection of claims 1-3 has been withdrawn. 
Applicant's arguments filed 7/26/22 with regards claims 1-3 under 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to disclose the mesh expanded within the aneurysm sac, the diameter of the expanded mesh is larger than the diameter of the neck of the aneurysm sac to hold the mesh, and wherein the expanded mesh is configured to press against a wall of the aneurysm.
Examiner notes that the amended limitations, including the aneurysm sac having a diameter of the proximal portion being configured to be larger than the aneurysm neck to be configured to press against a wall of the aneurysm is intended use or functional limitations.  Frid US 8715338 discloses a mesh having the same structural characteristics as the present invention, including a hyperbolic hourglass shaped mesh having a proximal portion and a distal portion being expanded within the aneurysm sac (figure 4). Additionally, although the amended claim includes the distal portion being between 25% and 75% larger than the proximal portion, the device may be configured to be divided in such a configuration, for example, the proximal portion may only be considered the portion that extends across the aneurysm neck which in turn would leave the distal portion to be between 25%-75% larger (as shown for example, in annotated figure 4 below).  Although Frid teaches the mesh being centered within the aneurysm, and not pressing against the aneurysm sac wall, the device would be capable of performing this intended use.  For instance, the device of Frid could be used in a smaller aneurysm than shown in figure 4, wherein the mesh would be configured to contact the aneurysm dome.  Similarly, Rosqueta et al. US 2009/0287294 discloses a distal mesh which is sized and shaped to be expanded within an aneurysm sac, the mesh contacting the dome of the aneurysm would constitute functional language and intended use.  Mesh, or braided ball (20 or 80) comprises the same structural configuration as claimed, and is configured and capable of performing the intended use. 

    PNG
    media_image1.png
    269
    453
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frid US 8715338 in view of Hewitt US 9955976. 
Regarding claim 1, Frid discloses an aneurysm occlusion device comprising: a hyperbolic hourglass shaped mesh (with heads 6, 7) which is configured to be inserted into an aneurysm (figure 4); wherein the mesh further comprises a distal portion 6; and wherein the mesh further comprises a proximal portion 7 which is configured to span the aneurysm neck (figure 4), the mesh being expanded within the aneurysm sac so that a diameter of the proximal portion of the mesh is configured to be larger than the diameter the aneurysm neck and so that the distal portion of the mesh is between 25% and 75% larger than the proximal portion (the device may be configured to be divided in such a configuration, for example, the proximal portion may only be considered the portion that extends across the aneurysm neck which in turn would leave the distal portion to be between 25%-75% larger, as shown for example, in annotated figure 4 above), and is configured to press against the wall of the aneurysm (Examiner notes that this language is intended use or functional limitations, the mesh, with heads 6 and 7 has the same structural characteristics as the present invention, including a hyperbolic hourglass shaped mesh having a proximal portion and a distal portion being expanded within the aneurysm sac, figure 4.  Although Frid teaches the mesh being centered within the aneurysm, and not contacting the aneurysm sac wall, the device would be capable of performing this intended use.  For instance, the device of Frid could be used in a smaller aneurysm than shown in figure 4, wherein the mesh would be configured to contact or press against the aneurysm dome). 
Frid fails to disclose wherein the distal portion has a first thickness, the proximal portion has a second thickness, the second thickness being greater than the first thickness.
Hewitt et al. teaches an aneurysm occlusion device comprising a mesh (322 or 1200), which is configured to be inserted into an aneurysm (for example, figure 57), the mesh comprising a distal portion (1202) having a first thickness (distal portion has a first average braid density), the mesh comprising a proximal portion 1204 configured to span the aneurysm neck (figure 57), the proximal portion having a second mesh density, the proximal or second mesh thickness is greater than the distal or first mesh thickness (column 58, lines 3-10; Examiner notes that Hewitt et al. discloses the proximal mesh having a greater mesh density, and it is known in the art to adjust the density of the braided mesh by adjusting or changing the size or thickness of the filaments within the mesh portion to adjust the portion size, column 48, lines 13-66), the mesh may be made of different types of filaments, including different diameters or densities, in order to provide mechanical support or tensile strength (column 61, lines 17, 37).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Frid with different densities or wire thicknesses, as taught by Hewitt et al., to provide additional mechanical support or strength by increasing the density of the mesh by increasing the mesh filament diameters.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruvalcaba et al. US 2016/0022445 in view of Frid US 8715338.
Regarding claim 2, Ruvalcaba et al. discloses an aneurysm occlusion device comprising: a distal mesh (helical portion 604, figure 9A) which is configured to be inserted into an aneurysm sac (figure 9B), wherein the distal mesh centroid is a first distance from the aneurysm neck (within the center of the aneurysm, figure 9B); and a bowl shaped proximal mesh (602) which is configured to be inserted into the aneurysm sac (figure 9B), wherein the proximal mesh centroid is a second distance from the aneurysm neck and the diameter of the proximal mesh being larger than the diameter of a neck of the aneurysm sac (placed across aneurysm neck 16, figure 9B), wherein the second distance is less than the first distance (mesh 602 is proximal to the distal mesh 604), wherein the proximal mesh spans the aneurysm neck (figure 9B, neck 16), and wherein the proximal mesh is connected to the distal mesh (figure 9A, paragraph 0134). 
Ruvalcaba et al. discloses a helical distal mesh 602 for filling the aneurysm (paragraph 0133), but fails to disclose the mesh being a hyperbolic hourglass shaped distal mesh, the distal shaped mesh being expanded within the aneurysm so that the distal mesh is configured to press against a wall of an aneurysm to keep the mesh from shifting.
Frid teaches an aneurysm occlusion device comprising: a hyperbolic hourglass shaped mesh (with heads 6, 7 forming a hyperbolic hourglass shape) which is configured to be inserted into an aneurysm (figure 4), the hourglass shape comprising heads within the aneurysm for better disrupting blood flow and encouraging thrombosis, and further for better stability (column 4, lines 29-35), the distal mesh being expanded so that the distal mesh contacts the dome of the aneurysm sac to keep the distal mesh from shifting (Examiner notes that this language is intended use or functional limitations, the mesh, with heads 6 and 7 has the same structural characteristics as the present invention, including a hyperbolic hourglass shaped mesh having a proximal portion and a distal portion being expanded within the aneurysm sac, figure 4.  Although Frid teaches the mesh being centered within the aneurysm, and not contacting the aneurysm sac wall, the device would be capable of performing this intended use.  For instance, the device of Frid could be used in a smaller aneurysm than shown in figure 4, wherein the mesh would be configured to press against the wall of the aneurysm and keep the mesh from shifting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ruvalcaba et al. with a hyperbolic hourglass shaped distal mesh, as taught by Frid, to better disrupt blood flow, encourage thrombosis and provide better stability.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosqueta et al. US 2009/0287294 in view of Ruvalcaba et al. US 2016/0022445.
Regarding claim 3, Rosqueta et al. discloses an aneurysm occlusion device comprising: a distal mesh (braided ball 20 or 80) which is configured to be inserted into an aneurysm sac (figures 1A or 4A), wherein the distal mesh ellipsoidal or egg shaped (for example, as shown in figure 1A, paragraph 0071, may be generally round, spherical, ovular, heart shaped, etc., Examiner notes that although figure 4A shows a round ball, Rosqueta et al. teaches various shapes, or the mesh conforming to the aneurysm, and therefore, configured and capable of having this shape throughout the mesh embodiments), and wherein the distal mesh centroid is configured to be a first distance from the aneurysm neck (approximately center of aneurysm sac to the neck, figures 1A, 4A), wherein the distal mesh is expanded within the aneurysm sac so that the distal mesh is configured to press against a wall of the aneurysm to keep the distal mesh from shifting (Examiner notes this limitation is being treated as intended use or functional limitations, the mesh, 20 or 80, is expanded within the aneurysm sac and has the same structural characteristics as claimed, the mesh contacting the dome of the aneurysm would constitute functional language and is configured and capable of performing the intended use.); and a proximal mesh 76 which is configured to be inserted into the aneurysm sac (flap 76 as shown in the embodiment of figure 4A), wherein the proximal mesh is concave (figure 4A, concave surrounding the proximal portion of the distal mesh), wherein the proximal mesh centroid is a second distance from the aneurysm neck (figure 4A,), wherein the second distance is less than the first distance (figure 4A, 76 is closer to the neck, as the proximal mesh is proximally placed around the distal mesh 80 and covering the aneurysm neck), wherein the proximal mesh spans the aneurysm neck (figure 4A), and wherein the proximal mesh is axially-aligned with the distal mesh (figure 4A).
Rosqueta et al. discloses a proximal mesh being a concave configuration, but fails to explicitly disclose the proximal mesh being a paraboloid shape.
Ruvalcaba et al. teaches an aneurysm occlusion device comprising: a distal mesh (helical portion 604, figure 9A) which is configured to be inserted into an aneurysm sac (figure 9B), and a paraboloid shaped proximal mesh 602 which is configured to be inserted into the aneurysm sac (figures 9A, mesh is shaped in a paraboloid shape, as shown within the aneurysm neck figure 9B, and further teaches the proximal mesh may form an ellipsoid, a cup, a barrel, or other shapes) in order to provide a volume filling or neck blocking function, paragraph 0091).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Rosqueta et al., with a paraboloid shaped proximal mesh, as taught by Ruvalcaba et al., as it would be a known substitution in the art to provide various shaped proximal mesh forms that provide a volume filling or neck blocking function. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallace et al. US 2003/0195553 discloses a mesh having a hyperbolic hourglass shape at least partially being expanded within the aneurysm sac 45 (figures 7, 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771       

/DIANE D YABUT/               Primary Examiner, Art Unit 3771